Citation Nr: 0731076	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  02-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an increased rating for left inguinal hernia, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision in which the RO denied 
the veteran's claim for a compensable rating for left 
inguinal hernia.  In November 2003, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in November 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

By rating action in July 2005, the RO granted a 10 percent 
rating for left inguinal hernia, effective from December 2, 
2002, the date of the claim for an increased rating.

In February 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include affording the veteran a VA 
examination.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a June 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The medical evidence of record shows that the veteran's 
unoperated left inguinal hernia is readily reducible and does 
not require use of a truss.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 pre-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
left inguinal hernia, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  That letter also requested 
that the veteran send in any medical reports or statement of 
individuals who are able to describe from their observations 
in what manner the disability had worsened; thus advising him 
to provide any evidence in his possession pertaining to the 
claim.  Clearly, this letter meets both Pelegrini's content 
of notice requirements and the VCAA's timing of notice 
requirement.

The November 2004 SOC set forth the criteria for a higher 
rating for inguinal hernia, which is sufficient under 
Dingess/Hartman.  The February 2007 SSOC also informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the June 
2007 SSOC reflects readjudication of the matter of higher 
rating.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
post-service VA outpatient treatment records of the Dallas, 
Texas VA Medical Center (VAMC) and the North Texas Health 
Care System dated from September 2000 to November 2006, as 
well as reports of VA examinations conducted in August 2001, 
January 2003 and November 2006.  Also of record are various 
written statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the veteran has been assigned a 10 percent 
rating for inguinal hernia pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2007), effective December 2, 2002.

Under Diagnostic Code 7338, a 10 percent disability rating is 
assigned for postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
rating is assigned for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).

On VA examination in August 2001, the veteran reported that 
the left inguinal hernia caused him discomfort.  Examination 
showed a left inguinal hernia of moderate size that was 
reducible.  

On VA examination in January 2003, the examiner noted an 
indirect left inguinal hernia that was easily reducible and 
that has never been repaired.

A February 2003 private examination report noted a left 
inguinal hernia that was not reducible.  The examiner 
indicated that the veteran would be referred to a surgeon.

An May 2006 VA outpatient treatment record shows that the 
veteran reported left inguinal swelling when he stands and 
that goes in when he lies down on pushing with his finger.  
The examiner noted an uncomplicated left inguinal hernia.  A 
July 2006 entry showed that the veteran reported a groin 
bulge since 1996.  Examination of the left groin revealed 
definite swelling in the scrotum without obvious connection 
through the inguinal canal.  There was no obvious hernia.  In 
October 2006, he veteran was seen for complaints related to 
left inguinal hernia.  Examination revealed left 
inguinoscrotal swelling reducible by palpation.  

On VA examination in November 2006, the examiner noted the 
veteran's history of inguinal hernia.  The veteran reported 
that his hernia pain is mainly in the left groin, radiating 
to the umbilical areas, associated with some constipation.  
He also reported that he was employed as a postal worker and 
indicated that he was moved to a supervisory level because 
carrying weight exacerbated the pain.  On examination, there 
was left inguinal scrotal swelling, which was reducible by 
palpation.  The impression was left inguinal scrotal 
swelling, which is reducible.  

Considering the evidence in light of the criteria noted 
above, the Board finds that a rating in excess of 10 percent 
for left inguinal hernia is not warranted.

In order for the veteran to receive the next higher 30 
percent rating under Diagnostic Code 7338, his service-
connected left inguinal hernia should more closely 
approximate an inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss or belt, or not readily reducible.  The objective 
medical evidence, however, does not depict such a disability 
picture.  While the evidence shows a left inguinal hernia, 
the majority of the evidence shows that it is reducible.  The 
only notation that it was not reducible was shown at the time 
of a private examination in February 2003.  As such, the 
preponderance of the medical and other evidence of record 
does not demonstrate that the hernia is not well supported by 
a truss or is not readily reducible.  Indeed, there is no 
evidence that the veteran uses a truss, and he has not 
alleged otherwise.  The evidence does not show that the 
hernia is irremediable as there is evidence that surgery has 
been recommended but the veteran has indicated that he has 
not opted to have surgical repair.  Thus, the Board concludes 
that the assignment of a 30 percent rating under Diagnostic 
Code 7338 is not warranted. 

The above determination is based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected left inguinal hernia has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited to in the November 
2004 SOC).  As noted above, at the time of the November 2006 
VA examination, the veteran reported that he was employed as 
a postal worker and indicated that he was moved to a 
supervisory level because carrying weight exacerbated the 
pain associated with his hernia.  He has also submitted a 
June 2005 statement of a supervisor noting that the veteran 
was moved to a supervisory position and was no longer 
eligible to receive overtime pay.  The evidence, however, 
does not reflect that the left inguinal hernia results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  There also 
is no objective evidence that the left inguinal hernia has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  It is noted that the 
record reflects that the veteran has declined to have surgery 
to repair the hernia.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 10 percent for left 
inguinal hernia and the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 




ORDER

A rating in excess of 10 percent for left inguinal hernia is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


